o f f i c e o f t h e c h i e f c o u n s e l number info release date uil -------------------------- ---------------------------------------- ------------------------- ------------------------------------ ------------------------ department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-116041-09 dear ------------------- this letter responds to your request for information dated date in which you asked about your income_tax_withholding obligations this letter analyzes the particular claim that your employee has raised and then generally summarizes your income_tax_withholding obligations analysis of your employee’s claim courts and the service have categorically rejected taxpayers’ claims that they are not subject_to income_tax because the internal revenue code’s the code definition of united_states does not include the fifty states see generally 40_fedclaims_286 fed cl in particular your employee has provided you with a withholding_exemption certificate the internal_revenue_service did not draft this form your employee argues in this form that he is not subject_to federal_income_tax because he is not a citizen or resident_of_the_united_states his basic premise is that the code’s definition of the united_states is confined to the district of columbia puerto rico the virgin islands guam american samoa or any other u_s_territory or enclave put differently he argues that the code’s definition of united_states does not include any of the fifty states such as your state of pennsylvania it is not uncommon for taxpayers to raise claims like these the sixteenth_amendment to the constitution provides congress with the power to lay and collect taxes on incomes from whatever source derived without apportionment among the several states and without regard to any census or enumeration courts have long recognized this amendment’s ratification and validity see eg 845_f2d_43 2d cir it was pursuant to this authority that congress enacted the code genin-116041-09 the code applies to united_states persons sec_7701 of the code states that this term includes every citizen or resident_of_the_united_states and that the term united_states includes the states and the district of columbia see sec_7701 and sec_7701 of the code employers’ income_tax_withholding obligations to summarize briefly an employer must withhold income taxes every time it makes a payment of wages an employee who refuses to provide an employer with a valid income_tax_withholding certificate will be subject_to income_tax_withholding as a single_person with no withholding exemptions more explicitly sec_3402 of the code provides that except as otherwise specifically provided in sec_3402 every employer making payment of wages shall withhold federal_income_tax as determined in accordance with prescribed tables or computational procedures sec_3401 provides that the term wages means all remuneration for services performed by an employee for his employer unless a specific exemption under sec_3401 applies for example remuneration for services performed by a domestic worker in a private home is specifically excluded from the definition of wages by sec_3401 under sec_3402 of the code and sec_31_3402_f_2_-1 of the employment_tax regulations on or before the date on which an individual commences employment with an employer the individual must furnish the employer with a signed withholding_exemption certificate relating to the employee’s marital status and the number of withholding exemptions which the employee claims the employer is required to request a withholding_exemption certificate from each employee but if an employee fails to furnish such certificate the employer must withhold federal_income_tax from the employee as if the employee were a single_person with no withholding exemptions sec_31_3402_f_5_-1 of the employment_tax regulations provides that form_w-4 employee’s withholding allowance certificate is the form prescribed for the withholding_exemption certificate required to be furnished to the employer under sec_3402 of the code a form_w-4 must be prepared in accordance with the instructions and regulations applicable thereto and must set forth fully and clearly the data therein called for an employer may not accept a substitute form developed by an employee and the employee submitting such form will be treated as failing to furnish a withholding_exemption certificate in addition any alteration of or unauthorized addition to a withholding_exemption certificate shall cause such certificate to be invalid sec_31_3402_f_2_-1 of the employment_tax regulations provides that if an employer receives an invalid withholding_certificate the employer shall consider it a nullity for purposes of computing withholding since an altered certificate is an invalid genin-116041-09 withholding_exemption certificate it can not authorize an employer to cease withholding_tax sec_31_3402_f_2_-1 of the employment_tax regulations further provides that if an employer receives an invalid withholding_certificate the employer shall inform the employee who submitted the certificate that it is invalid and shall request another withholding_exemption certificate from the employee if the employee who submitted the invalid certificate fails to comply with the employer’s request the employer must withhold federal_income_tax from the employee as if the employee were a single_person with no withholding exemptions however if a valid prior certificate is on file it remains controlling a discussion of constitutional issues associated with the requirement to furnish form w- can be found in 707_f2d_978 8th cir cert_denied 464_us_942 drefke furnished forms w-4 in which he claimed exemption from federal income taxes and certified that he had not incurred a liability for federal income taxes in the preceding year he was convicted under sec_7205 of the code of filing false withholding_exemption certificates he argued that sec_7205 giving rise to his conviction constituted punishment for failure to give self incriminating information the eighth circuit stated that the fifth_amendment right against self- incrimination does not authorize individuals to refuse to disclose information concerning their income an individual may be prosecuted under sec_7205 for filing a false withholding_exemption certificate or for willfully failing to supply information sec_7205 provides any individual required to supply information to his employer under sec_3402 who willfully supplies false or fraudulent information or who willfully fails to supply information thereunder which would require an increase in the tax to be withheld under sec_3402 shall in addition to any other penalty provided by law upon conviction thereof be fined not more than dollar_figure or imprisoned not more than one year or both genin-116041-09 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely lynne camillo chief employment_tax branch tax exempt government entities
